Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 14-16, 18, and 20-30 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 18, and 20-24, as drawn to the species compound 34:
			
    PNG
    media_image1.png
    252
    336
    media_image1.png
    Greyscale

, in the reply filed on 11/2/21 is acknowledged.
Claims 1, 18, and 20-24 read on the elected species and are examined on the merits as drawn thereto.  As the elected species was found allowable (see below), the search was extended to the next species, for which prior art has been applied below, the 13th compound listed in claim 24, top left of page 7:

    PNG
    media_image2.png
    366
    423
    media_image2.png
    Greyscale

The remaining claims are withdrawn as not being drawn to the elected group or next species searched and examined.

Allowable Subject Matter – Elected Compound 34
	The elected compound 34 
		
    PNG
    media_image1.png
    252
    336
    media_image1.png
    Greyscale

was not found to be reasonably taught or suggested by the prior art of record.  Applicant’s earlier work in U.S. Patent Application No. 20160333048 (Chia) is deemed the closest art of record (see e.g. compound structures depicted on pages 20-30).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 18, and 20-24, as drawn to the next species (the 13th compound listed in claim 24, top left of page 7), is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20160333048 (Chia).
As the elected species of compound 34 was found allowable (see above), the search was extended to the next species, for which prior art has been applied below, the 13th compound listed in claim 24, top left of page 7:

    PNG
    media_image2.png
    366
    423
    media_image2.png
    Greyscale

Chia teach compound 18 (page 26), including in a pharmaceutical composition (claim 16), bearing all loci of the instant compound species above except for the attached chlorine moieties coming off each respective ring:
		
    PNG
    media_image3.png
    213
    319
    media_image3.png
    Greyscale

Chia teach compound 26 (page 29), bearing all loci of the instant compound above including with attached moieties coming off each respective ring; however such are not chlorine molecules:

    PNG
    media_image4.png
    234
    313
    media_image4.png
    Greyscale

	Chia then teach the following two compounds 12 and 22 (pages 24 and 27) where the attached moiety coming off either side ring is a chlorine:
			
    PNG
    media_image5.png
    221
    307
    media_image5.png
    Greyscale

			
    PNG
    media_image6.png
    219
    300
    media_image6.png
    Greyscale

	Thus, based on the above, PHOSITA would have understood that both the rings coming off each side may bear attached moieties based on compound 18 in view of compound 26, and it would have been prima facie obvious to then substitute the attached moieties of compound 26 with the chlorines coming off either side of compounds 12 and 22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 18, and 20-24, as drawn to the next species (the 13th compound listed in claim 24, top left of page 7), are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,053,490 (Chia).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Chia as read in light of the specification and those compound species options which may emanate therefrom, reads upon the next species here.
Namely, as the elected species of compound 34 was found allowable (see above), the search was extended to the next species, for which prior art has been applied below, the 13th compound listed in claim 24, top left of page 7:
		
    PNG
    media_image2.png
    366
    423
    media_image2.png
    Greyscale

Chia teach compound 18 (page 26), including in a pharmaceutical composition (claim 16), bearing all loci of the instant compound species above except for the attached chlorine moieties coming off each respective ring:

    PNG
    media_image3.png
    213
    319
    media_image3.png
    Greyscale

Chia teach compound 26 (page 29), bearing all loci of the instant compound above including with attached moieties coming off each respective ring; however such are not chlorine molecules:
			
    PNG
    media_image4.png
    234
    313
    media_image4.png
    Greyscale

	Chia then teach the following two compounds 12 and 22 (pages 24 and 27) where the attached moiety coming off either side ring is a chlorine:
			
    PNG
    media_image5.png
    221
    307
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    219
    300
    media_image6.png
    Greyscale

	Thus, based on the above, PHOSITA would have understood that both the rings coming off each side may bear attached moieties based on compound 18 in view of compound 26, and it would have been prima facie obvious to then substitute the attached moieties of compound 26 with the chlorines coming off either side of compounds 12 and 22.  Thus, claims 1-5 of U.S. ‘490 render obvious the next species searched and examined here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAURY A AUDET/Primary Examiner, Art Unit 1654